United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2171
                     ___________________________

                              Adam Jay Welsch

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                      State Fair Community College

                   lllllllllllllllllllll Defendant - Appellee

                      Gary Noland; Marsha Drennon

                         lllllllllllllllllllll Defendants
                                 ____________

                  Appeal from United States District Court
            for the Western District of Missouri - Jefferson City
                              ____________

                      Submitted: December 10, 2014
                       Filed: December 15, 2014
                             [Unpublished]
                             ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________
PER CURIAM.

       Adam Welsch appeals an order of the district court.1 Upon careful review of
the record and the parties’ arguments on appeal, the judgment is affirmed. See 8th
Cir. R. 47B.
                       ______________________________




      1
        The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for the Western
District of Missouri.

                                       -2-